DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 11/17/2020.
2.	Claims 1-20 are pending in the application. Claims 1, 9, and 12 are independent claims.
3.	In response to the amendment, the examiner has withdrawn the rejection of claims 1-8 under 35 U.S.C. 102 as being anticipated by Pistschel. Further, the claim amendments to 9-12 rejected under 35 U.S.C 112 do not overcome the rejection and thus the claims remain rejected under 35 U.S.C. 112.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In reference to independent claim 9, the claim recites the following:
‘at a time point of performance of a second unit operation that is performed based on sequentially arranged parameter information in the first sequence after the first unit operation and based on information not included in the first user input, determine whether a first parameter information of the first user input is omitted’
The specification, paragraph 0174, at a time point at which an additional information input of the user is initiated, the button 43 of the first form may be converted 45 of the second form. Further, the specification, paragraph 0174, states a means for allowing a user to input additional information (parameter information) to the server and having the additional information applied to refinement of a path rule. The refined path rule may be delivered to the user terminal and a unit operation after the specific unit operation may be performed. If it is determined that corresponding parameter information is omitted again when the unit operation after the specific unit operation is performed, a feedback may be displayed similarly to the one described above. The intelligent agent may determine an attribute (e.g. contents of a message) of the requested parameter information to display a button of the first form in a corresponding area (e.g. a text input area). In this way, when a plurality of pieces of parameter information are to be additionally obtained from the user, feedbacks and buttons of the first form corresponding to the pieces of parameter information may be sequentially provided based on the sequential arrangements of the unit operations that constitute a path rule. 
The language from the specification (0173 and 0174), which applicant provided for support of the amendment, points to receiving additional information (parameter information) based on the sequential arrangements of the unit operations that constitute a path rule. The claim recites ‘sequentially arranged parameter information’ which was pulled directly from the specification but 
In reference to independent claim 12, the claim recites similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to dependent claims 10, 11, and 13-20, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claims. 




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pitschel et al., PGPub 2014/0278413 filed (3/14/14) in view of Lynch et al., PGPub. 2014/0095173 filed (10/1/2012).
In reference to independent claim 1, Pitschel teaches:
	‘receive a first user input including a request for performing a first task that requires a plurality of parameters for execution, the first user input lacking at least one parameter of the plurality of parameters,’
	‘transmit first data related to the first user input to an external server through the communication circuit,’
	‘receive a first sequence of states of the electronic device for performing the first task from the external server through the communication circuit,’
The reference discloses a means of receiving user input and correctly identifying actionable intent based on the user input. Further, the reference discloses specific parameters directly related to an ontology and structured queries. Based on the information contained in the user’s input, a partial structured query is generated. The user’s input includes insufficient information to complete the query and thus the reference teaches user input received including a request for performing a first task that requires a plurality of parameters wherein the first user input is lacking (partial structured query) at least one paramter. The processor populates some parameters of the structured through a task flow module for obtaining additional information from the user through a task flow which teaches a first sequence of states for performing a task. The first input data is sent to a server for comparison with the structured queries and ontology and receiving a first sequence (i.e. steps related to missing input data required to complete the structured query). See paragraphs 0074 through 0078.
	‘performing a partial sequence including not all but some of the first sequence of the states while displaying at least some of states changed by performing the partial sequence, and’
The reference discloses a method for utilizing an ontology to generate a structure query and further provides specific changes of states when the reference discloses sending a message to a specific person such as the example ‘send a message to Bob’ or the restaurant partial query ‘Make me a dinner reservation at a sushi place at 7’. Both examples are partial structured queries and both include a display of a state changed through the display to a user of additional requests for information in order to complete a structured query.  The task flow processor sometimes needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous 
	‘after the performing of the partial sequence, display a graphical interface for requesting a user to provide the at least one parameter on a part of the display and wherein the displaying of the at least some of the states changed by performing the partial sequence includes displaying an execution screen of an application program required to perform the first task’
The user may input the information through selections on a user interface and thus additional data requests are displayed to a user based on changes to an incomplete sequence. In order to complete a structured query, the task flow processor sometimes needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. Further, the See paragraphs 0074 through 0080. The task flow processor sometimes needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. See paragraphs 0074 through 0080. As presently claimed, the examiner is broadly interpreting the phrase ‘some of states changed by performing the partial sequence’ as the displayed requests for additional information such as presenting dialog output such as ‘determining the party size’ and ‘date’ information. See paragraph 0077. The specification defines a ‘changed state’ as opening an arbitrary action is to change a state of the arbitrary action to an executable state or to prepare the execution of the arbitrary action. See Applicant’s Specification, paragraph 0070. Thus, the examiner is interpreting the request for additional information through dialogue and more specifically, through user interfaces displayed with additional requests as a display  of an execution screen  of an application program (digital assistant) required to perform the task. 
‘wherein the GUI outputs a screen displaying the performed partial sequence of the first sequence of states.’
The reference to Pitschel teaches a user may input the information through selections on a user interface and thus additional data requests are displayed to a user based on changes to an incomplete sequence. In order to complete a structured query, the task flow processor sometimes needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. Further, the See paragraphs 0074 through 0080. The reference fails to explicitly state the GUI outputs a screen displaying the performed partial sequence of the first sequence of states however the reference to Lynch, in the same field of performing tasks via user commands on a client device discloses receiving at least an input for completing a task that includes multiple steps and in part by using another application program, the agent may trigger performance of one or more of the multiple tasks and display a visual representation of the action before the performance of the one or more of these tasks is completed.  Further, the reference discloses when the user input specifies performance of multiple tasks, the server sequentially requests input from the  user and presents screens confirming the action to be performed thus displaying screens in a sequence according to a first and second operation. See paragraphs 0098-0099. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Pitschel which teaches a task completion method that require sequenced information with the reference to Lynch which teaches the display of partial state changes based received partial task input and completion since it would have provided improved integration with features of application programs using input commands.



In reference to dependent claim 2, Pitschel teaches:
	A means of sending a user interface to a user for retrieving additional information. The information displayed by the user interface requests party size and date information. Another example requires the user to select a specific contact. See paragraphs 0077 through 0083. 
In reference to dependent claim 3, Pitschel teaches:
	The reference discloses an example related to first and second content being transmitted such as through the phrase ‘Make me a dinner reservation at a sushi place at 7’ which includes a first text data and a second numeric value. Also, a second data related to the state may be GPS data received which is distinct from the first data. See paragraphs 0075 through 0077. 
In reference to dependent claim 4, Pitschel teaches:
	The reference discloses specific values and text received that is matched with the structured query and thus identified with required information needed by the system. The GPS data also includes an identifier that is associated with some part of the structured query. See paragraphs 0075 through 0080.
In reference to dependent claim 5, Pitschel teaches:
	‘receive  a second user input including the omitted parameter through the microphone or a user interface on the display;’
The reference discloses providing second user input in relation to an incomplete structured query. The reference further teaches task flows utilized for obtaining additional information from the user. The second user input is taught when the system requires additional information from the user to complete and partial query. The second input relates directly to ‘party size’ and ‘date’. See paragraphs 0076 and 0077.
‘transmit third data related to the second user input to the external server through the communication circuit‘

‘receive a second sequence of states of the electronic device from the external server through the communication circuit.’
As presently claimed, the system receives the partial query based on the second input and thus receives a second sequence of states of the device based on the task flow data stored in the server. The completed structured query provides proficient teaching of a second sequence of states since the query is complete and thus may send a structured query to OPENTABLE application to process the user’s request. See paragraphs 0076 and 0077.
In reference to dependent claim 6, Pitschel teaches:
	As presently claimed, the reference teaches a method where the digital assistant formulates a confirmation response based upon all of the tasks needed to fulfill the user’s request have been confirmed. See paragraph 0085. 
In reference to dependent claim 7, Pitschel teaches:
	A means of sending a dialog interface for a user to input a second user input based on additional information. The additional information is entered and upon entering the second content the user interface is removed and a confirmation dialog is screen is presented to a user thus removing the prior screen. See paragraphs 0075 through 0080. 
In reference to dependent claim 8, Pitschel teaches:
	A means of determining whether all of the tasks needed to fulfill the user’s request have been performed and received. The digital assistant formulates a confirmation response and sends the response back to the user. The use of a structured query completed by a user may be sent to . 



Response to Arguments
8.	Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant made amendments to the claims that include further details related to the GUI output. More specifically, the output displays the performed partial sequence of the first sequence of states. The newly amended claim required the examiner to withdraw the prior art rejection and perform a new search. The newly amended language related to claims 9-20 did not overcome the 35 U.S.C 112 1st rejection and as such the examiner addressed the newly amended claim in the rejection above. 



						NOTES
9.	The examiner recommends scheduling an interview with the examiner to discuss concepts related to independent claim 9 with respect to the specification. In reviewing the specification, paragraphs 0163-0168, it provides support for receiving an utterance and determining a path rule (a number of states corresponding to different application interfaces. Based on a user successfully having specific parameters within the utterance, the system will carry out 1st, 2nd, and 3rd unit operations. However, when a parameter is missing (para. 0165) within the utterance to successfully complete a 4th rd unit operation. If a specific time elapses from the display of the feedback, a button of the first form may be displayed when the feedback is extinguished. The language found in the specific does not enable one to eedback  the examiner notes that a ‘sequence’ recited in the claim is a path rule which is delivered to an execution module and a first unit operation may be delivered in an application corresponding to the utterance (i.e. input). The execution service may perform the first unit operation based on the parameter information corresponding to the first unit operation, and accordingly, a result screen (e.g. message app start screen) of the performance of the first unit operation  may be output in the screen area of the performance of the 3rd unit operation. The claim language of independent claim 9, as currently stated, is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner believes proposed language to properly identify the different types of ‘parameter information’ mentioned in the claim, how the UI is displayed, and the what is included in the sequence would overcome the 112 rejection. Thus, the examiner believes an interview is necessary to clarify the independent claim as it relates to the specification. 



Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




MATTHEW J. LUDWIG
Examiner
Art Unit 2178




/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178